Citation Nr: 1029526	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-13 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, as secondary to a service-connected right knee 
disability.  

2.  Entitlement to an increased rating for a right knee 
disability, rated as 10 percent disabling from April 28, 2006, to 
April 8, 2008, and as 20 percent disabling since April 8, 2008.  

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
from August 2006 and September 2008 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for a right 
shoulder disability and continued a 10 percent rating for a right 
knee disability.  

An April 2009 rating decision increased the rating for a right 
knee disability, from 10 percent to 20 percent disabling, 
effective April 8, 2008.  However, as this grant does not 
represent a total grant of benefits sought on appeal, the claim 
for increase remains before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993).

The issue of entitlement to a TDIU rating is REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the 
evidence shows that the Veteran's right shoulder disability is at 
least as likely as not the result of his service-connected right 
knee disability.  

2.  For the period from April 28, 2006, to April 8, 2008, the 
Veteran's right knee disability was manifested by full extension 
and flexion limited at most to 65 degrees.  There is no objective 
evidence of instability, subluxation, or ankylosis.  There is x-
ray evidence of arthritis.  There is also evidence of a 
dislocated semilunar cartilage, but there is no evidence of 
frequent episodes of locking, pain, or effusion.    

3.  Since April 8, 2008, the Veteran's right knee disability has 
been manifested by extension limited to 15 degrees, flexion 
limited to 80 degrees, pain, and locking.  There is no objective 
evidence of instability, subluxation, or ankylosis.  There is 
x-ray evidence of arthritis.  There is also evidence of a 
dislocated semilunar cartilage, but there is no evidence of 
frequent episodes of locking, pain, or effusion.    


CONCLUSIONS OF LAW

1.  The Veteran's current right shoulder disability was the 
result of his service-connected right knee disability.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2009).  

2.  The criteria for a rating in excess of 10 percent disabling 
for a right knee disability have not been met for the period from 
April 28, 2006, to April 8, 2008.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5257, 5258, 5260, 5261 (2009).

3.  The criteria for a rating in excess of 20 percent disabling 
for a right knee disability have not been met since April 8, 
2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5258, 5260, 5261 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).   

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.30(d) (2009).    

In addition, service connection may be established on a secondary 
basis for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).  Establishing service connection on a secondary 
basis requires evidence sufficient to show:  (1) that a current 
disability exists and (2) that the current disability was either 
caused by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran contends that he is entitled to service connection on 
a secondary basis for his right shoulder disability because the 
disability is due to his service-connected right knee disability.

On VA examination in September 2008, the Veteran reported falling 
down a flight of steps and landing on his right shoulder in 
August 2005 when his right knee locked up.  He stated that his 
primary care physician treated him with pain medication a month 
after the fall.  He complained of worsening daily right shoulder 
pain over the course of three years.  He reported surgical repair 
of his right shoulder in August 2008.  The examiner noted that 
the Veteran had a right arm lift because he was four weeks post-
operative.  The Veteran complained of right shoulder instability, 
pain, stiffness, weakness, and cracking sounds.  He maintained 
that he had severe daily flare-ups of pain which lasted for 
hours.  Examination revealed right shoulder tenderness, pain at 
rest, abnormal motion, and guarding of movement.  Range of motion 
testing of the right shoulder indicated limitation of motion with 
pain.  There was also pain following repetitive motion but no 
additional limitations following repetitive motion.  The Veteran 
was unable to lift or abduct the right arm and shoulder to the 
horizontal plane due to pain, stiffness, and limited range of 
motion post-surgery.  An x-ray of the right shoulder revealed 
mild degenerative changes and status post recent rotator cuff 
surgery.  The examiner diagnosed the Veteran with right shoulder 
degenerative joint disease status post recent rotator cuff 
surgery in August 2008.  The examiner opined that the issue of 
whether the Veteran's right shoulder disability was due to his 
service-connected right knee disability could not be resolved 
without resort to mere speculation.  The examiner explained that 
although the Veteran claimed that he fell onto his right shoulder 
in 2005 due to his right knee disability, he did not mention his 
right shoulder at a 2006 VA joints examination.  The examiner 
also reported that there was no supporting documentation of the 
type and extent of the Veteran's 2005 injury.  The examiner 
concluded that although the Veteran was currently exhibiting 
significant disability, one would have to resort to speculation 
as to which injury caused his current shoulder condition.  

An October 2008 VA medical report shows that the Veteran was 
being examined after his extensive right shoulder rotator cuff 
repair with biceps tendinitis.  The Veteran had limited range of 
motion of the right shoulder, and the physician planned to start 
assistive active and passive range of motion of the Veteran's 
right shoulder.  The physician opined that it was more likely 
than not that the Veteran's shoulder condition was caused by his 
August 2005 fall.  

In a January 2009 VA medical report, the physician reported that 
she had treated the Veteran for his pain complaints since 
December 2006.  She stated that the Veteran's biggest pain 
complaints since his first treatment session were that of low 
back and knee pain that started after a fall down a flight of 
stairs in 2005.  The physician noted that the Veteran's medical 
records from that time had documented injuries to his back and 
knee.  She reported that although the Veteran had maintained 
injuring his right shoulder during the same fall, the medical 
records had focused on his low back and knee because these areas 
had been more severely hurt.  The physician noted that in a 
September 2006 VA medical record, the Veteran had complained of 
right shoulder pain that had started after the 2005 fall.  The 
physician also observed that the Veteran had mentioned shoulder 
pain in a February 2008 medical report.  The physician opined 
that the Veteran's right shoulder condition had been caused by 
his 2005 fall based on her review of the records.  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board is inclined to place lower probative value on the 
September 2008 VA opinion.  While the examiner found that one 
would have to resort to speculation as to whether the August 2005 
fall that was due to the Veteran's right knee disability had 
caused his right shoulder disability, the opinion is not 
supported by adequate rationale.  The examiner found no 
supporting documentation of the type and extent of the Veteran's 
August 2005 injury and also suggested that the Veteran had not 
complained about his right shoulder soon after the fall because 
he had not mentioned a shoulder disability at a 2006 VA 
examination.  However, the examiner did not explain why she came 
to those conclusions when a September 2005 VA medical record 
shows that the Veteran reported increasing right knee pain, 
giving way, and locking up, and notes that the Veteran had fallen 
down eight steps a month previously because his locked up right 
knee had caused him to fall on his right shoulder.  The medical 
report also shows that the Veteran complained of intermittent 
burning in his right shoulder at that time.  If the examiner does 
not provide a rationale for the opinion, this weighs against the 
probative value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  

Similarly, the Board is inclined to place lower probative value 
on the October 2008 VA medical opinion.  Although the physician 
related the Veteran's right shoulder disability to the fall 
caused by his right knee disability, that opinion is not 
supported by adequate rationale, as there is no explanation as to 
why the Veteran's current right shoulder disability was 
definitively related to the August 2005 fall.  

The Board assigns greater weight to the January 2009 VA medical 
opinion finding that the Veteran's right shoulder disability was 
due to the fall caused by his right knee disability.  In placing 
greater weight on the January 2009 opinion, the Board notes that 
in forming the opinion, the physician considered the Veteran's 
lay statement regarding how his low back and knee had been more 
severely hurt in the fall.  Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  The physician explained that because the Veteran's low 
back and knee had been more severely hurt in the fall, the 
medical records around the time of the fall had focused on the 
Veteran's low back and knee.  Additionally, the physician noted 
that the medical records contemporaneous to the fall had 
documented the Veteran's low back, knee, and shoulder complaints.  
Resolving all reasonable doubt in favor of the Veteran, the Board 
accordingly finds the January 2009 VA medical opinion to be the 
most probative and persuasive as to whether the Veteran's right 
shoulder disability was due to the fall caused by his service-
connected right knee disability.  

Therefore, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that service connection for a right 
shoulder disability is warranted.  As the evidence is in 
equipoise regarding whether it is at least as likely as not that 
the Veteran's right shoulder disability was incurred as a result 
of his service-connected right knee disability, the claim must be 
granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based, as far as practically can be determined, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as to 
which of two ratings apply under a particular diagnostic code, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of the 
musculoskeletal system that becomes painful on use.  38 C.F.R. 
§ 4.40 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 
(2009).  However, the provisions of 38 C.F.R. § 4.40 (2009) and 
38 C.F.R. § 4.45 (2009) are applicable only in conjunction with 
the diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).

The standardized description of joint measurements is provided in 
Plate II under 38 C.F.R. § 4.71a (2009).  For VA purposes, normal 
extension and flexion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71a, Plate II (2009).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  For the purpose 
of rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2009).  Diagnostic Code 5010, used 
to rate traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which states 
that degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  The limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  In the 
absence of limitation of motion, X-ray evidence of arthritis 
involving two or more major joints or joint groups with 
occasional incapacitating exacerbations will warrant a 20 percent 
rating, while X-ray evidence of arthritis involving two or more 
major joint groups without occasional incapacitating 
exacerbations will warrant a 10 percent rating.  The above 
ratings are to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2009).  

A claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  However, 
a separate rating must be based on additional compensable 
disability.  38 C.F.R. § 4.14 (2009); VAOPGCPREC 23-97 (1997), 62 
Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee where a Veteran has both 
a compensable limitation of flexion and a compensable limitation 
of extension of the same leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 
69 Fed. Reg. 59990 (2005).  

April 28, 2006, to April 8, 2008 

The Veteran's right knee disability has been rated as 10 percent 
disabling from April 28, 2006, to April 8, 2008.  

The Veteran's right knee disability has been rated as 10 percent 
disabling under Diagnostic Code 5010-5261.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code requires 
the use of an additional diagnostic code to identify the basis 
for the evaluation assigned; the additional code is shown after 
the hyphen.  38 C.F.R. § 4.27 (2009).  Diagnostic Code 5010 
pertains to traumatic arthritis.  Diagnostic Code 5261 pertains 
to limitation of extension of the leg.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5261 (2009).  Other applicable diagnostic 
codes include Diagnostic Code 5257, which contemplates recurrent 
subluxation or lateral instability; Diagnostic Code 5258, which 
contemplates dislocation of semilunar cartilage; and Diagnostic 
Code 5260, which contemplates limitation of flexion of the leg.  
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5260 (2009). 

In considering the applicability of other diagnostic codes, the 
Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 
5259 (symptomatic removal of semilunar cartilage), 5262 
(impairment of the tibia and fibula), and 5263 (genu recurvatum) 
are not applicable in this instance, as the medical evidence does 
not show that the Veteran has any of those conditions.  
Specifically, no treatment record, or any report of VA 
examination demonstrate any objective finding of subluxation, 
malunion, or hyperextension of the right knee.  Similarly, 
ankylosis of the right knee has not been demonstrated. 

Post-service VA and private medical records dated from April 2006 
to December 2006 show that the Veteran received intermittent 
treatment for his right knee disability.  He reported suffering 
from such symptoms as right knee pain, crepitus, swelling, 
locking, and giving way.  An August 2006 private physician found 
that the Veteran's mechanical symptoms of the right knee were 
highly suggestive of a re-tear within his meniscus.  Range of 
motion testing in October 2006 showed 65 degrees flexion and 0 
degrees extension.  A November 2006 medical report revealed range 
of motion testing to be 85 degrees flexion and 0 degrees 
extension.   

On VA examination in July 2006, the Veteran complained of 
consistent right knee locking since 2000.  He reported constant 
right knee pain, weakness, stiffness, swelling, and crepitus.  He 
also stated that he had giving way of the right knee but denied 
any redness.  He maintained that he had daily flare-ups of right 
knee pain that lasted from six to eight hours at a time and 
prevented him from being on his feet.  The Veteran reported using 
an elastic knee brace and walking with the assistance of a cane.  
He complained that he fell twice a month due to locking in the 
right knee.  Examination revealed that the Veteran walked 
hesitantly with a cane.  Without the cane, he was able to 
ambulate from the chair to the examining table and back.  The 
Veteran held his right knee extended while he was sitting but was 
able to bend the knee during the removal and replacement of his 
socks and shoes.  Range of motion testing was difficult to 
perform because the Veteran was very apprehensive and unable to 
relax during the examination.  He claimed that he could not bend 
his knee for fear of locking.  The examiner noted that there was 
no gross evidence of wasting of the musculature by measurement.  
When lying down, the Veteran was able to have 110 degrees flexion 
and 0 degrees extension with extreme hesitation due to pain.  The 
examiner observed fasciculations of the right thigh musculature 
anteriorly when the Veteran was bending his right knee actively.  
Repetitive motion of the knee was unable to be performed because 
the Veteran was apprehensive about experiencing pain while 
performing that activity.  Deep tendon reflexes were 1+ in both 
patellar and Achilles reflexes bilaterally.  There was no 
objective instability of the medial or lateral collateral 
ligament.  Lachman's test was negative.  The Veteran had crepitus 
of the patellofemoral joint and 1+ laxity of the anterior 
cruciate on the right.  An MRI of the right knee indicated 
abnormal signal on the posterior horn of the medial meniscus with 
chondromalacia on both medial and lateral facets of the patella 
and medial compartment.  The examiner diagnosed the Veteran with 
status post right knee anterior cruciate repair with partial 
median meniscectomy and tear of the posterior horn of the medial 
meniscus of the right knee.  The examiner noted that during the 
examination, it was hard for the Veteran to relax his right 
quadriceps in order to obtain knee flexion.  However, the 
examiner inadvertently observed the Veteran performing knee 
flexion during the process of getting dressed and undressed.  The 
examiner stated that any opinion regarding decrease in range of 
motion during flare-ups would be based on speculation.  

At a September 2006 VA examination, the Veteran complained of 
worsening right knee pain.  He reported a constant aching in the 
right knee with flare-ups that were precipitated by walking over 
half a block and standing for five to ten minutes.  He stated 
that he experienced frequent locking of the knee as well as 
occasional giving out and slight swelling.  He maintained that he 
used a short knee brace and a cane for walking.  Examination 
revealed the Veteran to be sitting with his right knee extended.  
He stated that he was reluctant to bend his knee because it would 
lock and become painful.  The examiner found no measurable muscle 
atrophy around the knee or any effusion.  The Veteran had a well-
healed 9 centimeter anterior midline operative scar over the 
patella and patellar tendon.  There was tenderness over the 
patellar tendon and medial joint line, slightly positive patellar 
compression test, and minimal crepitation in the knee upon 
movement.  The right knee was stable with negative McMurray and 
Lachman's tests.  The collateral and cruciate ligaments were 
intact.  The Veteran was reluctant to bend or extend his knee and 
kept it tense with muscle twitching noted in the quadriceps 
muscle.  However, on gentle relaxation of the right knee muscles, 
the Veteran could bend his knee to 110 degrees.  Repetitive 
motion of the right knee was not attempted because of the 
Veteran's reluctance to do the test for fear of increased pain.  
The examiner noted that there was some limitation of motion of 
the right knee during flare-ups but that the exact degrees of 
limitation could not be given without resorting to speculation.  
An x-ray of the knee indicated findings consistent with post-
operative anterior cruciate ligament reconstruction.  The 
examiner diagnosed the Veteran with right knee status post 
anterior cruciate ligament reconstruction.   

For VA purposes, normal extension and flexion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the above 
examinations, the Veteran's right knee had flexion limited at 
most to 65 degrees, as demonstrated at an August 2006 VA 
treatment session.  The flexion of the Veteran's right knee must 
be limited to 30 degrees in order to warrant an increased rating 
of 20 percent.  38 C.F.R. § 4.71a, DC 5260 (2009).  Diagnostic 
Code 5260 therefore cannot serve as a basis for an increased 
rating in this case.  Similarly, an increased rating is not 
warranted under Diagnostic Code 5261.  The Veteran had full 
extension on all of the above examinations.  The Veteran's right 
knee extension would have to be limited to 15 degrees in order to 
warrant an increased rating of 20 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).  Therefore, Diagnostic Code 5261 
cannot serve as a basis for an increased rating for the Veteran's 
right knee disability.  

In addition, the evidence would need to show limitation of 
extension to 10 degrees or limitation of flexion to 45 degrees 
for either to limit a compensable rating.  The Board has 
determined that the Veteran is not entitled to compensable 
ratings  under Diagnostic Codes 5260 and 5261.  Because he did 
not meet the criteria for compensable ratings under either 
diagnostic code, no separate ratings are warranted.  VAOPGCPREC 
9-04 (2004), 69 Fed. Reg. 59990 (2005). 

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of pain 
on repetitive use.  The Board notes that during the July 2006 VA 
examination, it was hard for the Veteran to relax his right 
quadriceps in order to obtain knee flexion, but the examiner had 
inadvertently observed the Veteran being able to flex his right 
knee while dressing and undressing.  The Veteran refused to 
undergo repetitive motion testing at both his VA examinations for 
fear that his knee would lock and cause pain.  The VA examiners 
were therefore unable to give the exact degrees of limitation of 
motion during flare-ups without resorting to speculation.  As a 
result, the Board must come to a determination solely on the 
basis of information included in the record.  38 C.F.R. § 3.655 
(2009).  The Board reminds the Veteran that the duty to assist is 
not a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

Although the Veteran complained of suffering flare-ups of pain, 
there was no evidence which suggests, that, on repetitive use, 
the right knee would be restricted by pain or other factors to 
only 30 degrees flexion or 15 degrees extension, the criteria for 
a 20 percent rating, or restricted such that any separate 
compensable ratings would be warranted.  In fact, the right knee 
was limited at most to 65 degrees flexion with full extension, 
although with pain.  Thus, even considering the effects of pain 
on use, the evidence does not show that the right knee is limited 
in motion to 15 degrees extension or 30 degrees flexion, and thus 
the requirements for an increased rating are not met.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Furthermore, the Board finds that the evidence does not 
show that any additional functional limitation would result in 
the Veteran warranting any separate compensable ratings for 
limitation of extension and flexion. 

Diagnostic Code 5257 provides a 10 percent rating for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate recurrent subluxation or lateral 
instability.  A 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).  In this case, the medical evidence 
does not show any recurrent subluxation, nor does the Veteran 
report any subluxation.  As for instability, although the Veteran 
contends that he experienced his right knee occasionally giving 
way, the objective medical evidence does not show any right knee 
instability on examination.  In fact, both the July 2006 and 
September 2006 VA examinations found no objective instability of 
the medial or lateral collateral ligament of the right knee.  
Therefore, the Board finds that an increased rating is not 
warranted for the Veteran's right knee disability under 
Diagnostic Code 5257.  

Under Diagnostic Code 5258, a 20 percent rating is provided for 
dislocated semilunar cartilage with frequent episodes of locking, 
pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 
(2009).  A September MRI of the right knee indicated abnormal 
signal on the posterior horn of the medial meniscus with 
chondromalacia on both medial and lateral facets of the patella 
and medial compartment, and the July 2006 VA examiner diagnosed 
the Veteran with status post right knee anterior cruciate repair 
with partial median meniscectomy and tear of the posterior horn 
of the medial meniscus of the right knee.  The objective medical 
evidence shows that the Veteran has a dislocation of the 
semilunar cartilage and that he suffers from frequent right knee 
pain and locking.  Nevertheless, there is no evidence that the 
Veteran experiences frequent effusion into the joint.  In fact, 
there was no effusion found on VA examination in September 2006.  
The criteria under DC 5258 are conjunctive, not disjunctive; thus 
all criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 
(June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).  Although the Veteran has a medial 
meniscal tear in the right knee with frequent pain and locking, 
he does not meet the criteria for frequent effusion.  Because the 
objective medical evidence does not show frequent episodes of 
effusion related to the Veteran's dislocated medial meniscus, the 
Board finds that a separate higher 20 percent rating for a right 
knee disability is not warranted under Diagnostic Code 5258.         

A claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Code 5003 and Diagnostic 
Code 5257, and rating a knee disability under both of those codes 
does not amount to pyramiding.  38 C.F.R. § 4.14 (2009); 
VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); Esteban v. 
Brown, 6 Vet. App. 259 (1994).  However, a separate rating must 
be based on additional disability.  There is x-ray evidence in 
this case that demonstrates that the Veteran's right knee 
disability is manifested by arthritis.  The criteria under 
Diagnostic Codes 5003 and 5010 apply when limitation of motion 
would be noncompensable under a limitation of motion code.  38 
C.F.R. § 4.71a, DCs 5003, 5010 (2009).  The Veteran's right knee 
disability is noncompensable under Diagnostic Codes 5260 and 
5261, which are diagnostic codes predicated on limitation of 
motion.  An increased 20 percent rating is not warranted unless 
there is x-ray evidence of arthritis involving two or more major 
joint groups with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, DC 5003 (2009).  In this case, the evidence 
does not show that the Veteran's arthritis results in occasional 
incapacitating exacerbations.  Therefore, a rating in excess of 
10 percent for right knee arthritis is not warranted. 

In sum, the Board finds that the weight of the credible evidence 
demonstrates that the Veteran's right knee disability did not 
warrant a rating in excess of 10 percent for the period under 
consideration.  The preponderance of the evidence is against the 
claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

April 8, 2008, to Present 

The Veteran's right knee disability has been rated as 20 percent 
disabling since April 8, 2008 under Diagnostic Code 5010-5261.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires the use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen.  38 C.F.R. § 4.27 (2009).  
Diagnostic Code 5010 pertains to traumatic arthritis.  Diagnostic 
Code 5261 pertains to limitation of extension of the leg.  38 
C.F.R. § 4.71a, Diagnostic Codes 5010, 5261 (2009).  Other 
applicable diagnostic codes include Diagnostic Code 5258, which 
contemplates dislocation of semilunar cartilage; and Diagnostic 
Code 5260, which contemplates limitation of flexion of the leg.  
38 C.F.R. § 4.71a, DCs 5258, 5260 (2009). 

In considering the applicability of other diagnostic codes, the 
Board finds that DCs 5256 (ankylosis of the knee), 5257 
(recurrent subluxation or lateral instability), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the tibia 
and fibula), and 5263 (genu recurvatum) are not applicable 
because the medical evidence does not show that the Veteran has 
any of those conditions.  Specifically, no treatment record, or 
any report of VA examination demonstrate any objective finding of 
instability, subluxation, malunion, or hyperextension of the 
right knee.  Similarly, ankylosis of the right knee has not been 
demonstrated. 

In an April 2008 private medical report, the Veteran complained 
that his right knee continued to worsen and give him problems.  
He reported that he suffered from right knee pain and that his 
right knee locked at times and caused him to fall.  Examination 
of the right knee revealed that the Veteran had no edema, 
erythema, or ecchymosis.  Sensation was intact.  There was 
evidence of medial joint line tenderness.  Range of motion 
testing showed 80 degrees flexion and 15 degrees extension.  
There was negative Lachman's test, AP drawer test, and valgus-
varus test.  McMurray's test was positive.  There was no patellar 
apprehension or grind and no tenderness at the quadriceps tendon, 
patellar tendon, trochlea, ITB insertion, pes anserine, femoral 
condyles, and patellar poles.  The Veteran was diagnosed with 
right knee pain and right knee internal derangement with probable 
meniscus tear.  

A September 2008 x-ray of the right knee indicated post-operative 
changes with mild tricompartmental degenerative changes as well 
as probable benign fibrous cortical defect in the proximal tibial 
shaft.    

For VA purposes, normal extension and flexion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the above 
examination, the Veteran's right knee had flexion limited to 80 
degrees.  The flexion of the Veteran's right knee must be limited 
to 15 degrees in order to warrant an increased rating of 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).  
Diagnostic Code 5260 therefore cannot serve as a basis for an 
increased rating in this case.  Similarly, an increased rating is 
not warranted under Diagnostic Code 5261.  The Veteran had 
extension limited to 15 degrees.  The Veteran's right knee 
extension would have to be limited to 20 degrees in order to 
warrant an increased rating of 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).  Therefore, Diagnostic Code 5261 
cannot serve as a basis for an increased rating for the Veteran's 
right knee disability.  

The Veteran did not have flexion limited to 45 degrees.  
Therefore, a compensable rating for limitation of flexion is not 
warranted and the Veteran is not entitled to separate compensable 
ratings under Diagnostic Codes 5260 and 5261.  Because he did not 
meet the criteria for compensable ratings Diagnostic Code 5260, 
no separate ratings are warranted.  VAOPGCPREC 9-04 (2004), 69 
Fed. Reg. 59990 (2005). 

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of pain 
on repetitive use.  Although the Veteran complained of suffering 
flare-ups of pain, there was no evidence which suggests, that, on 
repetitive use, the right knee would be restricted by pain or 
other factors to only 15 degrees flexion or 20 degrees extension, 
the criteria for a 30 percent rating, or limited to 45 degrees 
flexion such that he would be entitled to a separate compensable 
rating, or restricted such that any separate compensable ratings 
would be warranted.  In fact, the right knee was limited at most 
to 80 degrees flexion and 15 degrees extension, although with 
pain.  Thus, even considering the effects of pain on use, the 
evidence does not show that the right knee is limited in motion 
to 20 degrees extension or 15 degrees flexion, and thus the 
requirements for an increased rating are not met.  38 C.F.R. §§ 
4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Furthermore, the Board finds that the evidence does not show that 
any additional functional limitation would result in the Veteran 
warranting any separate compensable ratings for limitation of 
extension and flexion. 

Under Diagnostic Code 5258, a 20 percent rating is provided for 
dislocated semilunar cartilage with frequent episodes of locking, 
pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 
(2009).  An April 2008 McMurray's test was found to be positive, 
and the Veteran was diagnosed with right knee pain and right knee 
internal derangement with probable meniscus tear.  The objective 
medical evidence shows that the Veteran does have a dislocation 
of the semilunar cartilage and that he suffers from frequent 
right knee pain and locking.  Nevertheless, there is no evidence 
that the Veteran experiences frequent effusion into the joint.  
The criteria under Diagnostic Code 5258 are conjunctive, not 
disjunctive; thus all criteria must be met.  Melson v. Derwinski, 
1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed in 
the provision must be met).  Although the Veteran has a medial 
meniscal tear in the right knee with frequent pain and locking, 
he does not meet the criteria for frequent effusion.  Because the 
objective medical evidence does not show frequent episodes of 
effusion related to the Veteran's dislocated medial meniscus, the 
Board finds that a separate higher 20 percent rating for a right 
knee disability is not warranted under DC 5258. 

A claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Code 5003 and Diagnostic 
Code 5257, and rating a knee disability under both of those codes 
does not amount to pyramiding.  38 C.F.R. § 4.14 (2009); 
VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); Esteban v. 
Brown, 6 Vet. App. 259 (1994).  However, a separate rating must 
be based on additional disability.  In this case, recurrent 
subluxation or lateral instability of the knee is not shown and 
was not found at the April 2008 private examination.  Thus, a 
separate compensable rating based on instability is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

Although there is x-ray evidence of arthritis in the right knee, 
the Veteran is already in receipt of a 20 percent disability 
rating under a limitation of motion diagnostic code.  Therefore, 
the criteria listed under Diagnostic Code 5003 cannot serve as a 
basis for an increased rating for the right knee disability.  38 
C.F.R. § 4.71a (2009).  

In sum, the Board finds that the weight of the credible evidence 
demonstrates that the Veteran's right knee disability did not 
warrant a rating in excess of 20 percent for the period under 
consideration.  The preponderance of the evidence is against the 
claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2006 and December 2008; 
rating decisions in August 2006 and April 2009; a statement of 
the case in April 2007; and a supplemental statement of the case 
in December 2008.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied that 
duty prior to the final adjudication in the April 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.







(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a right shoulder disability, as secondary 
to a service-connected right knee disability, is granted.  

A rating in excess of 10 percent from April 28, 2006, to April 8, 
2008, for a right knee disability is denied.  

A rating in excess of 20 percent since April 8, 2008, for a right 
knee disability is denied.  


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claim for a TDIU rating.  VA's duty to assist includes 
a duty to provide a medical examination or obtain a medical 
opinion where it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  

The record shows that at July 2006 and September 2006 VA 
examinations, the Veteran reported that he had not been working 
for 10 years due to his service-connected right knee and right 
foot disabilities.  A TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  In this case, the issue of entitlement 
to a TDIU rating has been raised by the record. 

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2009).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (2009).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2009).  Factors to be 
considered are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991). 

In this case, the Veteran has been granted a 40 percent 
disability rating for a low back disability; a 30 percent 
disability rating for a right foot disability; a 20 percent 
disability rating for a right knee disability; a 10 percent 
rating for left lower extremity radiculopathy; and noncompensable 
ratings for left hydrocele and erectile dysfunction.  The 
combined disability rating is 70 percent.  38 C.F.R. § 4.25, 
Table I, Combined Ratings Table (2009).  Therefore, he meets the 
minimum schedular percentage criteria for a TDIU.  38 C.F.R. § 
4.16(a) (2009).  The issue then is whether the Veteran's service-
connected disabilities prohibit him from sustaining gainful 
employment, such that a TDIU rating may be assigned. 

The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of his service-connected 
disabilities, is no longer able to be employed or whether he is 
more generally unemployable.  It does not appear that an examiner 
has yet been asked to render an opinion as to the overall effect 
of the Veteran's service-connected disabilities alone on his 
ability to obtain and retain employment.  Therefore, the prudent 
and thorough course of action is to afford the Veteran an 
examination to ascertain the impact of his service-connected 
disabilities on his unemployability. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination 
to ascertain the impact of his service-
connected disabilities on his 
unemployability.  The claims folder should be 
reviewed and that review should be indicated 
in the examination report.  The examiner must 
evaluate and discuss the effect of all of the 
Veteran's service-connected disabilities on 
the Veteran's employability.  The examiner 
should opine as to whether it is as likely as 
not (50 percent or more probability) that the 
Veteran's service-connected disabilities (low 
back disability, right foot disability, right 
knee disability, left lower extremity 
radiculopathy, left hydrocele, erectile 
dysfunction, and right shoulder disability) 
without consideration of his non-service- 
connected disabilities, render him unable to 
secure or follow a substantially gainful 
occupation.  The rationale for any opinion 
should be provided. 

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


